DETAILED ACTION

A response was received on 25 November 2020.  By this response, Claims 1, 19-21, and 34 have been amended.  No claims have been added or canceled.  Claims 1 and 19-36 are currently pending in the present application.

Response to Arguments

Applicant's arguments filed 25 November 2020 have been fully considered but they are not persuasive.
Regarding the rejection of Claims 1 and 19-36 under 35 U.S.C. 103 as unpatentable over Martinez et al, US Patent Application Publication 2014/0137257, in view of Yampolskiy et al, US Patent 9294498, Applicant generally argues (perhaps in reference to the independent claims) that neither Martinez nor Yampolskiy discloses the new limitation of a multi-step series of activities in network traffic (see page 12 of the present response, citing Martinez, paragraphs 0259-0260, and Yampolskiy, column 12, line 66).  However, Martinez and Yampolskiy generally disclose and suggest the new limitation of determining if a multi-step series of activities in network traffic is anomalous (see Martinez, paragraphs 0259-0260 and 0068, quantity of traffic, detecting anomalous traffic; paragraph 0074, traffic characteristics; paragraph 0200, historic activities, i.e. multi-step series of activity; Yampolskiy, column 12, line 38-column 13, line 5, quantity of anomalous activity; column 12, lines 7-18, history information).

Therefore, for the reasons detailed above, the Examiner maintains the rejections as set forth below.

Specification

The objection to the specification for failure to provide proper antecedent basis for the claimed subject matter is withdrawn in light of the amendments to the claims and Applicant’s remarks (see pages 11-12 of the present response).  

Claim Rejections - 35 USC § 101

The rejection of Claims 1 and 19-36 under 35 U.S.C. 101 is withdrawn in light of the amendments reciting using the ranked list of components to prioritize examination or repair, which is a practical application of the recited abstract idea.

Claim Rejections - 35 USC § 112

The rejection of Claims 1 and 19-36 under 35 U.S.C. 112(a) for failure to comply with the written description requirement is withdrawn in light of the amendments to the claims and Applicant’s remarks (see pages 11-12 of the present response).  The rejection of Claim 34 under 35 U.S.C. 112(b) as indefinite is NOT withdrawn, because the amendments have raised new issues, as detailed below.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 19-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a selected network component” in line 9.  However, the claim earlier recites “for each network component of the plurality of network components” in line 7.  It is not clear whether the selected network component is a respective selection of a component for each network component or if the same component is selected for each component.  Similarly, see “the selected network component” in lines 12, 13-14, and 19.  This ambiguity renders the claim indefinite.
Claim 19 recites “a selected network component” in line 11.  However, the claim earlier recites “for each network component of the plurality of network components” in 
Claim 20 recites “a selected network component” in line 11.  However, the claim earlier recites “for each network component of the plurality of network components” in line 7.  It is not clear whether the selected network component is a respective selection of a component for each network component or if the same component is selected for each component.  Similarly, see “the selected network component” in lines 14, 15-16, and 21.  This ambiguity renders the claim indefinite.
Claim 23 recites “a plurality of network components” in line 2.  It is not clear whether this is intended to refer the same plurality of components as recited in Claim 1 or to a distinct plurality of components.
Claim 27 recites “a multiple-step series of activities” in line 2.  It is not clear whether this is intended to refer to the same multi-step series of activities as recited in Claim 1 or to a distinct series.
Claim 34 recites “the resource delivery network” in lines 3 and 8.  There is insufficient antecedent basis for this limitation in the claims, although it appears that this may be intended to refer to the energy delivery network.
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 19-36 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al, US Patent Application Publication 2014/0137257, in view of Yampolskiy et al, US Patent 9294498.
In reference to Claim 1, Martinez discloses a method that includes acquiring a first set of data from a first group of data sources including a plurality of network components within an energy delivery network (see paragraphs 0063 and 0156; see also Figure 3, step 302) and acquiring a second set of data from a second group of data sources including a collection of services associated with the network (see paragraph 0091; see also Figure 3, step 302); generating, for each network component, based on the first set of data, a first metric indicating a likelihood that the particular network component is affected by one or more vulnerabilities including determining if a multi-
Yampolskiy discloses a method that includes generating a risk level using machine learning to weight metrics and combine them to generate a security score (see column 7, line 64-column 8, line 11; see also column 15, lines 33-50, and column 17, line 60-column 18, line 27, discussing various weighting schemes and different machine learning processes; see further column 20, lines 49-62, comparing scores to a threshold, column 12, line 38-column 13, line 5, determining a quantity of anomalous activity; column 12, lines 7-18, history information).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Martinez by incorporating machine learning, in order 
In reference to Claim 21, Martinez and Yampolskiy further disclose incorporating user feedback and impact to customers (Yampolskiy, column 16, line 65-column 17, line 18; see also column 8, lines 32-49).
In reference to Claim 22, Martinez and Yampolskiy further disclose a SCADA service, firewall service, log service, intrusion prevention service, SIEM service, or intrusion protection service (see Martinez, paragraph 0059).
In reference to Claim 23, Martinez and Yampolskiy further disclose analyzing detected network traffic to generate the first metric (Martinez, paragraph 0259; Yampolskiy, column 15, lines 19-32).
In reference to Claims 24, 25, and 27, Martinez and Yampolskiy further disclose analyzing a syntax indicator such as an IP address comparison, a computed indicator, or an advanced behavioral indicator based on analysis of a series of activities or a combination of indicators (Martinez, paragraph 0141, IP address; see also paragraph 0260).
In reference to Claim 26, Martinez and Yampolskiy disclose everything as detailed above with respect to Claim 23; however, neither Martinez nor Yampolskiy explicitly discloses a hash value or regular expression.  Official notice is taken that it is well-known to use a hash value (or a similar signature or message authentication code) to detect anomalies in communications.  For example, hashes or signatures are used to detect if a communication is similar to a known virus or worm, and signatures can also 
In reference to Claim 28, Martinez and Yampolskiy further disclose a customer information service, geographic information service, work management service, enterprise asset management service, customer care and billing service, enterprise communication service, or library service (see Martinez, paragraph 0059).
In reference to Claims 29-33, Martinez and Yampolskiy further disclose customer data, operations data, or economic data (see Martinez, paragraphs 0135, 0084, 0163).
In reference to Claims 34 and 35, Martinez and Yampolskiy further disclose generating plural third metrics associated with respective components in the network, ranking the components based on the third metrics, and providing a portion of the ranked list to a provider that uses the network (see Martinez, paragraph 0192; Yampolskiy, column 8, lines 22-31) including generating visualizations including colors indicating the ranking or overall level of risk for components (Martinez, paragraph 0155).
In reference to Claim 36, Martinez and Yampolskiy further disclose an electricity, oil, or gas delivery network (Martinez, paragraph 0059, 0156).

Claim 19 is directed to a system having functionality corresponding to the method of Claim 1, and is rejected by a similar rationale, mutatis mutandis.
.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870.  The examiner can normally be reached on weekdays 9:30-6:00.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zachary A. Davis/Primary Examiner, Art Unit 2492